Rugg, C.J.
This is an appeal from an order by a probate judge denying a motion to frame issues to a jury on a petition for the allowance of a will. It was heard and decided and comes before us on appeal on statement by counsel for the contestant of expected proof.
The governing principles of law have been stated in the opinion in Clark v. McNeil, ante, 250, just decided, and need not be repeated. Fuller v. Sylvia, 240 Mass. 49. Cook v. Mosher, 243 Mass. 149.
It would serve no useful purpose to narrate the statement of facts. The case is very close. Some of us would have granted the issues. But we all are of opinion, though with hesitation, that the decision of the Probate Court ought not to be reversed.

Order affirmed.